IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

ID Nos. 1808016234 and 1808016273

)
)
V. )
) Cr. A. Nos. IN16-11-1065, etc.
)
)

VON MILES,
Defendant.

Submitted: January 15, 2020
Decided: February 5, 2020

ORDER
Upon Defendant, Von Miles’s, Motion for Postconviction Relief,
DENIED.

This 5" day of February, 2020, upon consideration of the Defendant Von
Miles’s Pro Se Motion for Postconviction Relief (D.I. 36; D.I. 29)! and the
amendments thereto, the State’s responses, the Commissioner’s Report and
Recommendation that Mr. Miles’s Pro Se Motion for Postconviction Relief should
be DENIED, and the record in this case, it appears to the Court that:

(1) On March 4, 2019, Von Miles pleaded guilty to felony reckless
endangering, felony drug dealing, and misdemeanor criminal contempt. This plea

resolved two indictments and multiple violations of probation.? Mr. Miles’s

 

l These are duplicate motions filed in Miles’s above “co-linked” cases. For simplicity’s

sake all further docket references will use those entries made in Case No. 1808016234 only.

7 Plea Agreement, State v. Von Miles, ID Nos. 1808016234 and 1808016273 (Del. Super.
Ct. Apr. 5, 2016) (D.I. 21).

als
sentencing was deferred for almost two weeks to give the parties an opportunity to
provide the Court with sentencing memoranda or other sentencing information.

(2) On March 15, 2019, he was sentenced to serve: for Criminal Contempt
— six months at Level V (to be served under the terms of 11 Del. C. § 4202(k)); for
Reckless Endangering — five years at Level V suspended after six months (also to be
served under the terms of 11 Del. C. § 4202(k)) for 4 years at Level IV (Work
Release), suspended after six months for two years at Level III (GPS); and for Drug
Dealing — eight years at Level V suspended in whole for 18 months at Level III
(GPS).> All of the probated terms Mr. Miles had been serving for prior convictions
were discharged at the time of this sentencing.*

(3)  InJune 2019, Mr. Miles filed a timely pro se Motion for Postconviction
Relief pursuant to Superior Court Criminal Rule 61.°

(4) That motion was referred to Superior Court Commissioner Katharine
L. Mayer in accordance with 10 Del. C. § 512(b) and Superior Court Criminal Rule
62 for proposed findings of fact, conclusions of law, and recommendations for its

disposition.

 

2 Modified Sentencing Order, State v. Von Miles, ID Nos. 1808016234 and 1808016273
(Del. Super. Ct. Apr. 23, 2019) (D.I. 28).

: D.I. 24-26, 28.

D.I. 36.
(5) The Commissioner docketed her Report and Recommendation on
January 15, 2020.° The Commissioner recommended that Mr. Miles’s Motion for
Postconviction Relief be denied.’

(6) “Within ten days after filing of a Commissioner’s proposed findings of
fact and recommendations . . . any party may serve and file written objections.”
Neither Mr. Miles nor the State filed an “objection” to the Commissioner’s Report
under Criminal Rule 62(a)(5)(ii).

(7) The Court accepts, in whole, the findings of fact and recommendations
made by the Commissioner.’ After a thorough review of the record in this case, the
Court finds there is no constitutional or legal basis to doubt the validity of Mr.
Miles’s conviction—his guilty plea was knowing, voluntary, and intelligent. Nor is
there a doubt that Mr. Miles’s counsel was wholly effective when investigating and
evaluating his case for potential suppression issues or other defenses, when litigating
the issues that counsel had a good faith basis to believe had merit, when negotiating
a plea resolution—which included resolution of every violation of probation Mr.

Miles then had pending, and when assisting Mr. Miles while entering his guilty plea.

 

6 DI. 76.
7 State v. Miles, 2020 WL 240214 (Del. Super. Ct. Jan. 15, 2020).
g Super. Ct. Crim. R. 62(a)(5)(ii).

7 Id. at 62(a)(5)(iv).
Counsel also thoroughly prepared for and advocated during Mr. Miles’s sentencing.
In short, it plainly appears from the motion and the record of prior proceedings that
Mr. Miles is not entitled to postconviction relief.

NOW THEREFORE, after careful and de novo review of the record in this
case, and for the reasons stated in the Commissioner’s Report and Recommendation
of January 15, 2020, Mr. Miles’s Motion for Postconviction Relief is DENIED.

SO ORDERED this 5" day of February, 2020.

LK Baw lZD

Paul R. Wallace, Judge
Original to Prothonotary

cc: Hon. Katharine L. Mayer
Erika R. Flaschner, Deputy Attorney General
Michael C. Heyden, Esquire
Von Miles, pro se